Citation Nr: 1537251	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

Entitlement to service connection for arthritis of the right and left wrists.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971, and from
October 1975 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

On a February 1991 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed the Texas Veterans Commission as her representative.  However, during the November 2010 hearing, she clarified that while the Texas Veterans Commission had represented her in the past, she currently did not have any representation.  Accordingly, the Board finds that the Veteran withdrew her representation.  See 38 C.F.R. § 20.608 (2O13).  Additionally, in July 2014, the Veteran affirmed that the Texas Veterans
Commission no longer represented her, and that she currently represents herself.

In a February 2013 decision, the Board denied the Veteran's claims.  In September
2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's February 2013 decision that denied entitlement to service connection
for arthritis of the right and left shoulders, arthritis of the right and left wrists, arthritis of the cervical spine, and a gastrointestinal disability, to include IBS and GERD, and remanded the appeal for further action consistent with its memorandum decision. 

The issues were remanded by the Board in August 2014 for additional development.  During the course of the appeal, service connection was granted for right and left shoulder, cervical spine and IBS were granted in a December 2014 RO rating decision.  As this represents the full benefit sought, the issues are no longer on appeal.  The issue of entitlement to service connection of the right and left wrists have since returned to the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a right or left wrist arthritis that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Arthritis of the right or left wrist was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Analysis

As noted above, the Board most recently remanded this claim in August 2014 for further development, specifically to provide the Veteran an opportunity to identify relevant VA and non-VA treatment records and a VA wrist examination.  The Veteran was provided an opportunity to identify records in a September 2014 letter, VA treatment records were associated with the claims file and the Veteran was afforded the appropriate VA examination in October 2014.  The claim was readjudicated in a December 2014 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

VA's duty to notify and assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters dated in August 2008, October 2008 and September 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the December 2014 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examination have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

A VA examination was provided an examination most recently in October 2014.  The 2014 medical examiner considered the Veteran's complaints, service treatment records, post-service treatment records and provided an extensive rationale for the opinion provided.  Based on the foregoing, the examiner concluded that the Veteran's bilateral wrist disability was not due to or aggravated by an event, disease, or injury incurred during active service.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned
Veterans Law Judge (VU) during which he presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3. 103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).





Service connection

The Veteran asserts entitlement to service connection for disabilities of her right and left wrists (in particular arthritis of these joints) due to over 20 years of using a typewriter and performing other repetitive tasks during her military service.   

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West2002); 38 C.F.R. § 3.307, 3.309.  In this case, the Veteran's diagnosis of arthritis was not made in service or within one year of separation from service.  As such, service connection may not be granted on a presumptive basis.

The Veteran has a current diagnosis of osteoarthritis in the right and left wrists.  See October 2014 VA examination.  

The Veteran's service treatment records (STRs) do not reflect any diagnosis or complaints of bilateral wrist pain.  Notably, in the Veteran's October 1991 retirement examination no abnormalities of the wrists were noted and there was a normal clinical evaluation of the upper extremities.  On the associated report of medical history, the Veteran endorsed a history of arthritis, but specifically indicated it was only arthritis of the right knee and ankles.  As such, the STRs do not support a link between the Veteran's wrist condition and service.  

After service, the Veteran was afforded a general VA examination in April 1992 following the submission of multiple other claims for entitlement to service connection.  A specific orthopedic examination included complaints of right knee and bilateral ankle problems beginning in service.  She did not raise any complaints as to problems with the bilateral wrists.

During a subsequent September 1994 VA examination for the right knee the Veteran again failed to report any bilateral wrist problems.

A May 14, 2001 VA treatment record reflects the Veteran complained of sudden onset left wrist and thumb pain, previous X-rays were unremarkable and left wrist pain secondary to de quervains tendinitis was assessed.  There was no injury bu the left hand and wrist was swollen and painful with movement.  

In a February 4, 2004 VA treatment record the Veteran complained of right wrist joint pain.  The pain started two months prior after she painted her house.  

The Veteran was afforded a VA examination in September 2008.  At that time, there was no discussion of wrist problems and on examination there were no obvious bony deformities or tenderness in the spine or extremities.

In June 2011, the Veteran also afforded a VA examination for her bilateral shoulder and wrist claims.  The Veteran reported bilateral wrist pain began in-service due to working at a typewriter her entire military career.  X-rays did not show arthritis of the wrists, only osteoarthritis of the bilateral thumbs.  The examiner diagnosed bilateral wrist conditions.  As to etiology, the examiner noted the absence of reported wrist problems in service and that in the long list of medical problems discussed at that time she failed to mention wrist problems.  As such, her bilateral wrist problems were less likely than not due to service.  

In the most recent VA wrist conditions examination in October 2014 the Veteran was diagnosed with osteoarthritis of the wrists with an unknown date of onset indicated.  The Veteran's reports that bilateral wrist pain had an onset late in service were noted by the examiner.  The Veteran attributed the pain to typing.  The Veteran had a history of mild arthritis in the first carpal-metacarpal joints and used an occasional wrist splint.  The VA examiner rationed that the STRs offered little to no support for the onset of a wrist condition during service.  The VA examiner essentially explained that the Veteran was age 42 when discharged and her type of 1st carpal-metacarpal arthritis would not have onset at this time without a history of heavy labor.  As such, a bilateral wrist condition was less likely as not due to military service.  The Board affords the October 2014 VA examiner opinion, based on review of the claims file, the Veteran's reported history and statements, supported by a well-detailed rationale including medical knowledge great probative weight. 

The examiner explained, given her age at discharge, that for the changes seen in the Veteran to have occurred during service, it would be expected that she would have performed heavy labor.  The Veteran's service records do not show that she engaged in heavy labor during service.

The Veteran is competent to report symptoms such as wrist pain both during and following service.  However, to the extent that she is attempting to establish an etiological link between her in-service injury and complaints and his currently diagnosed arthritis of the wrists, she is not competent to attest to the etiology of her medical condition, as such requires medical knowledge.  See Routen v. Brown, 10 Vet. App. at 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Therefore, the Veteran's assertions regarding the etiology of her wrist disabilities are afforded little probative weight.  

Further, to the extent that the Veteran contends that her current condition has persisted since service, the Board notes that the Veteran's service treatment records do not include a diagnosis of any wrist condition.  Furthermore, a physical examination of the Veteran's spine and musculoskeletal structure was reported as "normal" at retirement/separation.  This weighs against a finding of a link between the Veteran's current condition and service.  The VA medical examiner found no support for the Veteran's allegation of nexus.  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for arthritis of the bilateral wrists must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for arthritis of the right and left wrists is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


